Case 1:18-cv-02501-ALC-KNF Document 195-2 Filed 11/24/19 Page 1 of 9




                   EXHIBIT B
Case 1:18-cv-02501-ALC-KNF Document 195-2 Filed 11/24/19 Page 2 of 9




                             In the Matter Of:

                          KENNEDY vs BASIL
                                   1:18-cv-02501




              ELIZABETH KENNEDY BOGOJEVIC

                             January 09, 2019
    Case 1:18-cv-02501-ALC-KNF Document 195-2 Filed 11/24/19 Page 3 of 9
   ELIZABETH KENNEDY BOGOJEVIC                               January 09, 2019
   KENNEDY vs BASIL                                                       141

·1· · · · · · · · · · ·E. Kennedy
·2· ·him I told him that, and it was sort of an
·3· ·ongoing conversation, that we would need to
·4· ·continue to raise money until our sales could
·5· ·support the business.
·6· · · · Q.· · ·Okay.· Let's go back to paper.
·7· · · · · · · ·(E-mail marked EK Exhibit 29 for
·8· · · · identification.)
·9· · · · · · · ·(Handed.)
10· · · · Q.· · ·Please take a moment to review
11· ·that.
12· · · · A.· · ·Okay.
13· · · · Q.· · ·Down on the bottom of the first
14· ·page, last paragraph there, it says, this is
15· ·you writing to Bob, "I also know that you are
16· ·more exposed than you would like to be.· You
17· ·have gone in way deeper than you ever
18· ·intended."· What did you mean by that?
19· · · · A.· · ·Bob continually would say that he
20· ·didn't want to give us more money, that he
21· ·had already given us more than he expected
22· ·to, but then he kept giving us more money.
23· ·And when Shan came on board, Shan told Bob,
24· ·also, that he felt Bob was overexposed or Bob
25· ·had expressed that to him, but he still


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
    Case 1:18-cv-02501-ALC-KNF Document 195-2 Filed 11/24/19 Page 4 of 9
   ELIZABETH KENNEDY BOGOJEVIC                               January 09, 2019
   KENNEDY vs BASIL                                                       142

·1· · · · · · · · · · ·E. Kennedy
·2· ·continued to fund the company.
·3· · · · · · · ·So I was just acknowledging that
·4· ·his contribution was significant and I
·5· ·understood that he had a lot of skin in the
·6· ·game, basically.
·7· · · · Q.· · ·But you wrote here that he has
·8· ·gone in deeper than he ever intended.· Are
·9· ·you saying that at the time he became
10· ·involved in this matter, he intended to give
11· ·only so much and now he is --
12· · · · A.· · ·It was not my impression, nor his
13· ·clearly, since he thought that the company
14· ·could turn a profit off of $250,000, and he
15· ·clearly didn't expect that he would need to
16· ·put in a million or $2 million to fund the
17· ·company.· We all knew that.· We all knew that
18· ·he didn't understand how much money this was
19· ·going to take.
20· · · · Q.· · ·Okay.· But you did?
21· · · · · · · ·MR. GOLDENBERG:· Objection.
22· · · · A.· · ·No, I didn't know.
23· · · · Q.· · ·Okay.· Was it his failure to
24· ·invest more money into the company that
25· ·caused it to shut down, in your view?


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
    Case 1:18-cv-02501-ALC-KNF Document 195-2 Filed 11/24/19 Page 5 of 9
   ELIZABETH KENNEDY BOGOJEVIC                               January 09, 2019
   KENNEDY vs BASIL                                                       190

·1· · · · · · · · · · ·E. Kennedy
·2· · · · · · · ·Now, did you, in fact, start to
·3· ·close down the company?
·4· · · · A.· · ·Shortly after that, I cancelled
·5· ·spring production.· Resort production was
·6· ·90 percent done at this point.· We had
·7· ·started mid November, started only because
·8· ·Bob promised us that the factor, his money
·9· ·was coming through, so we had to finish
10· ·Resort.· But, yeah, we basically ceased all
11· ·work on other operations.· But employees
12· ·stayed to finish Resort.
13· · · · Q.· · ·So you did not shut down the
14· ·company right away, you pursued Resort?
15· · · · A.· · ·When you shut down a company, you
16· ·don't just like turn off the lights and leave
17· ·abruptly.· We had hundreds of thousands of
18· ·dollars worth of deposits that were paid to
19· ·us by retailers, and money that we spent that
20· ·we would have been sued for, so we had to
21· ·complete the project that we had committed
22· ·to, that we had already been paid in part to
23· ·produce.
24· · · · Q.· · ·Looking, if you would, at the
25· ·second page of this document, this is


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
    Case 1:18-cv-02501-ALC-KNF Document 195-2 Filed 11/24/19 Page 6 of 9
   ELIZABETH KENNEDY BOGOJEVIC                               January 09, 2019
   KENNEDY vs BASIL                                                       191

·1· · · · · · · · · · ·E. Kennedy
·2· ·Ms. Hardy's e-mail copied to you, sent to
·3· ·Robert Basil, "If you are not able to fund
·4· ·the 500,000, then Resort will not ship.· So
·5· ·we move to plan B, which means closing the
·6· ·business."
·7· · · · · · · ·I see that, as I read this, as a
·8· ·choice between getting $500,000, in which
·9· ·case Resort will ship, or shutting down the
10· ·business.· Do you disagree with that?
11· · · · A.· · ·It's possible she didn't
12· ·understand how far into Resort we were.· We
13· ·already had started shipping Resort at that
14· ·point.· We had to cancel some of Resort, a
15· ·substantial amount, because of this, and I
16· ·think she meant spring as well.
17· · · · · · · ·But we had already undergone --
18· ·we had started Resort in the fall.· We were
19· ·already producing it.
20· · · · Q.· · ·Did you explain to Mr. Brazil
21· ·that this Resort was already underway and
22· ·that finishing it was better than not
23· ·finishing it?
24· · · · A.· · ·He was well aware because
25· ·Artifect, who had placed Adam Victor as the


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
    Case 1:18-cv-02501-ALC-KNF Document 195-2 Filed 11/24/19 Page 7 of 9
   ELIZABETH KENNEDY BOGOJEVIC                               January 09, 2019
   KENNEDY vs BASIL                                                       192

·1· · · · · · · · · · ·E. Kennedy
·2· ·VP of production, who was overseeing the
·3· ·manufacturing of this Resort production
·4· ·season was reporting back to Brian at least
·5· ·twice a week.· So what was Adam Victor doing
·6· ·there if not finishing the Resort production
·7· ·that he was placed there to complete.
·8· · · · Q.· · ·Well, if you were going to finish
·9· ·Resort why do you write, "I am sending
10· ·everyone home"?
11· · · · · · · ·MR. GOLDENBERG:· Asked and
12· ·answered.
13· · · · · · · ·MR. GROSSMAN:· No, it wasn't.
14· · · · · · · ·MR. GOLDENBERG:· Yes, it was.
15· · · · A.· · ·I've actually already answered
16· ·this.
17· · · · Q.· · ·Repeat it, please.
18· · · · A.· · ·I gave them the option.· I said:
19· ·Guys, I don't know what's happening, the
20· ·financial deal fell through for the second
21· ·time.· I have no idea when we are going to be
22· ·able to get money in.· I don't know if Bob's
23· ·going to change his mind, but right now I
24· ·have no update for you on your paychecks so
25· ·I'm giving you the option to leave and all of


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
    Case 1:18-cv-02501-ALC-KNF Document 195-2 Filed 11/24/19 Page 8 of 9
   ELIZABETH KENNEDY BOGOJEVIC                               January 09, 2019
   KENNEDY vs BASIL                                                       200

·1· · · · · · · · · · ·E. Kennedy
·2· ·was enough to get us to a point where we
·3· ·could raise more money or we could at least
·4· ·keep the company going.
·5· · · · Q.· · ·So if instead of trying to keep
·6· ·the company going, you would have just shut
·7· ·down immediately?
·8· · · · A.· · ·Well, we did shut down because we
·9· ·didn't get the money.· We shut down like
10· ·three weeks after that.
11· · · · Q.· · ·But you did complete shipping of
12· ·Resort, did you not?
13· · · · A.· · ·We did, because we had a legal
14· ·liability to our stores because we had
15· ·collected money already for that product.· We
16· ·had to finish it.· We had already spent
17· ·hundreds of thousands of dollars on the
18· ·Resort collection.· It would have been --
19· ·first of all, illegal to shut down and not
20· ·ship the product that had been paid for.
21· · · · · · · ·Also, it just is illogical, why
22· ·would we not finish for a couple of weeks of
23· ·collection that we can then receive revenue
24· ·on.
25· · · · Q.· · ·Regardless of legal obligations


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
    Case 1:18-cv-02501-ALC-KNF Document 195-2 Filed 11/24/19 Page 9 of 9
   ELIZABETH KENNEDY BOGOJEVIC                               January 09, 2019
   KENNEDY vs BASIL                                                       220

·1· · · · · · · · · · ·E. Kennedy
·2· ·aware that Resort had been shipped out?
·3· · · · A.· · ·No.· I didn't want him to have
·4· ·access to any funds that were coming in
·5· ·because he would, as he typically did in the
·6· ·past in these situations, freeze bank
·7· ·accounts, yank money out to pay himself money
·8· ·back, which he would have done for the
·9· ·payroll tax which he had just paid, or pull
10· ·out money to pay his loan to Noah Bank.
11· · · · · · · ·So it was crucial for the
12· ·company, it was in the best interest of the
13· ·company and for all of its members, to allow
14· ·this money to be spent, to pay the employees
15· ·and -- to get the product done so it could be
16· ·shipped.
17· · · · Q.· · ·So it went into your bank
18· ·account?
19· · · · A.· · ·Yes.
20· · · · Q.· · ·Then you write, "If he is smart
21· ·enough to see product in stores and realize
22· ·it's Resort, that's the only way he will find
23· ·out."· That doesn't have anything to do with
24· ·money, does it?
25· · · · A.· · ·No.


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
